                                                 Entered on Docket
                                                 February 21, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA

  1   THOMAS A. WILLOUGHBY,
      State Bar No. 137597
  2   JENNIFER E. NIEMANN,           Signed and Filed: February 21, 2019
      State Bar No. 142151
  3   FELDERSTEIN FITZGERALD
      WILLOUGHBY & PASCUZZI LLP
  4   400 Capitol Mall, Suite 1750
      Sacramento, CA 95814
  5   Telephone: (916) 329-7400      __________________________________________
      Facsimile: (916) 329-7435      HANNAH L. BLUMENSTIEL
  6   Email: twilloughby@ffwplaw.com U.S. Bankruptcy Judge
      Email: jniemann@ffwplaw.com
  7
      Attorneys for Archer Norris, a
  8   Professional Law Corporation, Debtor-in-
      Possession
  9
                                UNITED STATES BANKRUPTCY COURT
 10
                                 NORTHERN DISTRICT OF CALIFORNIA
 11
                                       SAN FRANCISCO DIVISION
 12

 13   In re:                                            CASE NO. 18-30924-HLB
 14   ARCHER NORRIS, a Professional                     Chapter 11
      Law Corporation,
 15                                                     Date:       February 14, 2019
                         Debtor-In-                     Time:       10:00 a.m.
 16                      Possession.                    Place:      450 Golden Gate Avenue
                                                                    Courtroom 19
 17                                                                 San Francisco, CA 94102
                                                        Judge:      Honorable Hannah L. Blumenstiel
 18
          ORDER CONFIRMING JOINT PLAN OF LIQUIDATION PROPOSED BY THE
 19       DEBTOR AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                           (DATED: FEBRUARY 12, 2019)
 20

 21            A hearing was held on February 14, 2019 (the “Confirmation Hearing”), for the Court to

 22   consider confirmation of the Joint Plan of Liquidation Proposed by the Debtor and the Official

 23   Committee of Unsecured Creditors (Dated: February 12, 2019) (Dkt. No. 257) (“Plan”) jointly

 24   proposed by Archer Norris, a Professional Law Corporation (“Archer Norris” or the “Debtor”)

 25   and the Official Committee of Unsecured Creditors (the “Committee”) in the above-referenced

 26   case.1 Appearances at the Confirmation Hearing were noted on the record. Findings of fact and

 27
      1
        All terms which are not defined in this Order shall have the definitions assigned to such terms
 28   in the Plan.
                                                                                         Order Confirming Joint Plan of
                                                      -1-                   Liquidation (Dated February 12, 2019)
Case: 18-30924      Doc# 264    Filed: 02/21/19      Entered: 02/21/19 19:08:43       Page 1 of 4
  1   conclusions of law were stated on the record.

  2          The Court having considered the Plan, the voting on the Plan and all other evidence

  3   submitted in support of confirmation of the Plan, including the declaration filed on February 1,

  4   2019, as Docket Number 240, the memorandum of points and authorities in support of

  5   confirmation filed on February 7, 2019, as Docket Number 247, the declarations filed on

  6   February 7, 2019, as Docket Numbers 247-1 and 247-2, the complete record in this case, and the

  7   statements, arguments and representations of the parties made at the Confirmation Hearing;

  8   having concluded that all of the requirements of Section 1129 of the Bankruptcy Code necessary

  9   for confirmation of the Plan have been satisfied; and having determined that proper notice of the

 10   Plan and the Confirmation Hearing was given, the objection to confirmation of the Plan filed by

 11   Macy’s, Inc. having been withdrawn, and after due deliberation and good and sufficient cause

 12   appearing therefor,

 13          IT IS HEREBY ORDERED:

 14          1.      The Plan, and each of its provisions, is confirmed in its entirety according to its

 15   terms and conditions.

 16          2.      On the Effective Date, the terms of the Plan shall bind the Debtor, the Liquidating

 17   Manager, the Committee, the Post-Confirmation Committee, all Creditors and the Debtor’s

 18   Shareholders, whether or not such Creditors or the Debtor’s Shareholders have filed proofs of

 19   Claim or Interest in the Chapter 11 Case, whether or not the Claims of such Creditors or the

 20   Interests of the Debtor’s Shareholders are impaired under the Plan, and whether or not such

 21   Creditors or the Debtor’s Shareholders have accepted or rejected the Plan.

 22          3.      The Debtor and the Committee are authorized and empowered to take all actions

 23   necessary or appropriate to consummate the transactions contemplated by the Plan, to implement

 24   the Plan and to consummate the Plan.

 25          4.      On the Effective Date, Kyle Everett shall serve as the Plan Administrator without

 26   further order of the Bankruptcy Court and shall have the rights, powers and privileges expressly

 27   provided in the Plan.

 28          5.      From the Effective Date until all Retained Assets are fully administered, and

                                                                                          Order Confirming Joint Plan of
                                                       -2-                   Liquidation (Dated February 12, 2019)
Case: 18-30924     Doc# 264     Filed: 02/21/19       Entered: 02/21/19 19:08:43       Page 2 of 4
  1   except as otherwise provided by the Plan, all entities who have held, hold or may hold Claims

  2   against or Interests in the Debtor or the Estate that arose prior to the Effective Date are enjoined

  3   from taking legal action against the Liquidating Debtor for the purpose of directly or indirectly

  4   collecting, recovering, or receiving payment or recovery with respect to any Claim or demand

  5   against the Debtor or the Estate.

  6           6.     In accordance with Section 11.4 of the Plan, under Section 1146(a) of the

  7   Bankruptcy Code, any transfers of property pursuant hereto shall not be subject to any document

  8   recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real

  9   estate transfer tax, sales or use tax, mortgage recording tax, or other similar tax or governmental

 10   assessment, and upon entry of the Confirmation Order, the appropriate state or local

 11   governmental officials or agents shall forgo the collection of any such tax or governmental

 12   assessment and accept for filing and recordation any of the foregoing instruments or other

 13   documents pursuant to such transfers of property without the payment of any such tax,

 14   recordation fee, or governmental assessment.

 15           7.     Pursuant to Federal Rule of Bankruptcy Procedure 3020(c), the Debtor shall

 16   promptly cause to be served notice of entry of this Confirmation Order as provided in Federal

 17   Rule of Bankruptcy Procedure 2002(f) to all creditors, equity security holders and other parties in

 18   interest.

 19           8.     The time to assume or reject the Executory Contract between Archer Norris and

 20   NetVoyager Corporation dba NetDocuments (“NetDocuments Contract”) shall be extended to the

 21   Effective Date, and the NetDocuments Contract will not be rejected on the Confirmation Date

 22   notwithstanding language in Plan section 7.1 to the contrary.

 23           9.     The failure to reference or discuss any particular provision of the Plan in this

 24   Confirmation Order shall have no effect on the validity, binding effect and enforceability of such

 25   provision, and such provision shall have the same validity, binding effect and enforceability as

 26   every other provision of the Plan, including those referenced in this Confirmation Order.

 27           10.    Notwithstanding entry of this Confirmation Order, the Court shall retain

 28   jurisdiction to facilitate performance of the Plan by entering any further necessary order regarding

                                                                                         Order Confirming Joint Plan of
                                                      -3-                   Liquidation (Dated February 12, 2019)
Case: 18-30924      Doc# 264     Filed: 02/21/19     Entered: 02/21/19 19:08:43       Page 3 of 4
  1   interpretation or enforcement of the Plan and as provided for in Article X of the Plan.

  2   APPROVED AS TO FORM:

  3   BUCHALTER

  4   By: /s/Jeannie Kim
         JEANNIE KIM
  5      Attorneys for Macy’s, Inc.
  6   LOCKE LORD LLP

  7   By: /s/ Michael B. Kind
         MICHAEL B. KIND
  8      Attorneys for Columbia Casualty Company
  9   UNITED STATES DEPARTMENT OF JUSTICE

 10   By: /s/ Lynette Kelly
         LYNETTE KELLY
 11      Trial Attorney, United States
         Trustee for Region 17
 12
      BINDER & MALTER, LLP
 13
      By: /s/ Robert G. Harris
 14      ROBERT G. HARRIS
         Attorneys for the Official Unsecured
 15      Creditors’ Committee
 16   JEFFER MANGELS BUTLER & MITCHELL LLP
 17
      By: /s/ Robert B. Kaplan
 18       ROBERT B. KAPLAN
          Attorneys for MUFG UNION BANK, N.A.
 19                                        ##END OF ORDER##
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                                        Order Confirming Joint Plan of
                                                     -4-                   Liquidation (Dated February 12, 2019)
Case: 18-30924     Doc# 264     Filed: 02/21/19     Entered: 02/21/19 19:08:43       Page 4 of 4
